Citation Nr: 0406168	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  02-20 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to December 
1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied the veteran's claim 
of entitlement to a disability rating in excess of 50 percent 
on post-traumatic stress disorder (PTSD) (hereinafter, the 
"currently appealed claim").  The veteran disagreed with 
this decision in April 2002.  In a statement of the case 
issued to the veteran and his service representative in July 
2002, the RO concluded that no change was warranted in the 
denial of the currently appealed claim.  The veteran 
perfected a timely appeal when he filed a substantive appeal 
(VA Form 9) in November 2002.  In a statement of the case 
issued to the veteran and his service representative in 
January 2003, the Decision Review Officer (DRO) noted that 
the July 2002 statement of the case had been issued in error 
before DRO review of the currently appealed claim had been 
completed.  However, the DRO also concluded that no change 
was warranted in the denial of the currently appealed claim.

It is noted that, by decision letter issued to the veteran 
and his service representative in March 2003, the RO denied 
the veteran's claim of entitlement to a total disability 
rating based on individual unemployability (TDIU).  As the 
record before the Board does not reveal that the veteran has 
filed a notice of disagreement with this decision, this issue 
is not presently before the Board.

Finally, the Board notes that this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

For the reasons detailed below, the Board finds that 
additional development is required in the instant case.

At the veteran's VA examination in December 2001, the 
veteran's Global Assessment of Functioning (GAF) score was 
44, indicating serious impairment in social, occupational, or 
school functioning.  However, it appears that the veteran's 
GAF score encompassed diagnoses of PTSD, major depressive 
episode, and alcohol abuse.  The VA examiner also indicated 
that the veteran's overall clinical picture had worsened due 
to alcohol abuse, resulting in severe impairment and 
adaptation interaction, social functioning, and severe 
impairment of flexibility and efficiency in occupational 
settings.  In order to determine the proper level of 
disability, the Board must know the symptomatology arising 
from the veteran's service-connected PTSD.  See 38 C.F.R. 
§ 4.14 (use of manifestations not resulting from service 
connected disease or injury in establishing service-connected 
evaluation is to be avoided).  Given the different 
psychiatric diagnoses, the Board is of the opinion that, on 
remand, the veteran should be scheduled for an updated VA 
examination in order to determine the current nature and 
severity of his service-connected PTSD.  

The RO also should undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.

2.  The RO should contact the veteran and 
his service representative and request 
that they identify any VA and non-VA 
health care providers who have treated 
him for his service-connected PTSD 
between December 2000 and the present.  
Specifically, the RO should obtain the 
veteran's current treatment records from 
the William Jennings Bryan Dorn VA 
Medical Center in Columbia, South 
Carolina, as well as any other pertinent 
records identified by the veteran, which 
are not currently of record.  If no such 
records can be located, the RO should 
obtain specific confirmation of this fact 
and document it in the veteran's claims 
folder.

3.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: a psychiatric 
examination to determine the current 
nature and severity of the veteran's 
service-connected PTSD.  Send the claims 
folder to the examiner(s) for review.  
Request that this examination include all 
standard studies and tests.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  The 
examiner(s) also should provide a Global 
Assessment of Functioning (GAF) score for 
symptomatology arising from service-
connected PTSD.  A complete rationale for 
the assigned score should be provided.  
Based on a review of the veteran's 
complete claims folder, and based on the 
results of the psychiatric examination, 
the examiner(s) also should be asked to 
provide an opinion concerning the level 
of social and occupational impairment due 
solely to the veteran's service-connected 
PTSD.

4.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to a 
disability rating in excess of 50 percent 
on PTSD in light of all relevant evidence 
and pertinent legal authority.  The RO 
must provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  

5.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on these claims and the applicable 
law and regulations governing entitlement 
to a disability rating in excess of 50 
percent on PTSD.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


